United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 17-2600
                    ___________________________

                     Depositors Insurance Company,

                   lllllllllllllllllllll Plaintiff - Appellee,

                                       v.

                          Hall’s Restaurant, Inc.,

                        lllllllllllllllllllll Defendant,

                                Carolyn Hall,

                  lllllllllllllllllllll Defendant - Appellant.
                                   ____________

                Appeal from United States District Court
              for the Eastern District of Missouri - St. Louis
                              ____________

                        Submitted: March 29, 2018
                           Filed: April 3, 2018
                              [Unpublished]
                             ____________

Before WOLLMAN, COLLOTON, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
      Carolyn Hall appeals from the judgment of the district court1 that “pierced the
corporate veil” to hold her personally liable for attorney’s fees incurred by Depositors
Insurance Company in a fire-loss diversity action filed against her Missouri
corporation, Hall’s Restaurant, Inc. Whether to pierce a corporate veil is a legal
determination that is governed by state law. See Stoebner v. Lingenfelter, 115 F.3d
576, 579 (8th Cir. 1997).

      Reviewing the district court’s legal determination de novo and its supporting
factual findings for clear error, we conclude that the district court correctly found that
(1) Hall possessed complete control and domination of the restaurant; (2) Hall used
her control to commit a fraudulent act; and (3) Hall’s control and wrong doing was the
proximate cause of the insurance company’s injury. Therefore, the court properly
granted Depositors’s motion to pierce the corporate veil. See Haynes v. Edgerson,
240 S.W.3d 189, 197 (Mo. App. 2007) (discussing elements required to pierce
corporate veil).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                           -2-